This is an action of trespass. The plaintiff declared upon two counts. The first count alleged that the entry was without license. The second count admitted license but alleged an abuse of it. No questions as to pleadings were raised, and the parties without brief statement and' under a plea of general issue went to trial upon both counts.
Two questions were submitted to the jury and answered, as follows:
“1. Do you find for plaintiff on the first count? Answer: No.”
“2. Do you find for the plaintiff on the second count? Answer: No.”
General verdict for defendant. Plaintiff moves for a new trial upon the customary grounds. No questions of law are presented for our consideration The issues were issues of fact. The jury found upon those issues in favor of the defendant and the plaintiff has failed to convince us that the jury so manifestly erred or were so improperly influenced by bias, prejudice or passion that their finding should' be disturbed. Motion overruled.